Berkshire, President.
The errors assigned and complained of by the plaintiff in error, are that the court below improperly admitted the evidence of the witnesses, Shuttlesworth and Palta, introduced' by the defendant in error, mentioned in the two bills of exception taken by the plaintiff in error, and. likewise in giving the instructions asked for by the defendant in error mentioned in the 2nd of said bills of exception.
¥e are of opinion, that it was competent for the defendant to introduce this testimony for the purpose of repelling the charge of malice on his part, in suing out the warrant referred to in the declaration and proceedings against the plaintiff' in error; and that the circuit court committed no error in allowing the same to go to the jury, and consequently did not err in giving the instructions asked by the defendant in error.
The judgment therefore must be affirmed.
Judgment Aeeirmed.